Citation Nr: 0615278	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
multiple calluses, plantar warts, and hallux valgus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to February 
1980.

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2005.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

On a final procedural note, at the hearing before the Board, 
the veteran raised claims of an earlier effective date for 
the grant of service connection for his bilateral foot 
disability and for clear and unmistakable error (CUE) in a 
November 1980 denial of benefits.  If he desires to pursue 
these claims, he should do so with specificity at the RO.  As 
the claims are not before the Board at this time, they are 
referred to the RO for appropriate action.


REMAND

The veteran maintains, in essence, that he is entitled to a 
higher rating for his service-connected bilateral foot 
disability.  At the hearing before the Board in March 2005, 
he testified that the pain, swelling, and numbness in his 
feet were getting worse over time.  The veteran complained of 
symptoms associated with all aspects of his foot disability, 
including his calluses, plantar warts and hallux valgus.

The veteran indicated that he did not receive VA medical care 
because he lived too far from a VA hospital but rather had a 
private civilian physician.  Unfortunately, it does not 
appear that an attempt has been made to obtain those records.  
Moreover, the most recent VA examination assessing the 
veteran's disability was undertaken a number of years ago.  
Thus, in view of the veteran's ongoing complaints and lack of 
current treatment records, the Board finds that a current 
examination is indicated.  

Upon remand, the RO should consider all aspects of the 
veteran's bilateral foot disability and consider all rating 
criteria.  If separate ratings would be more favorable to the 
veteran, assignment of such should be considered pursuant to 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Additionally, upon remand, the RO should ensure that all 
Veterans Claims Assistance Act of 2000 (VCAA) notice is 
provided and all necessary development performed.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is remanded for the following action:

1.  Ensure that notice is provided to the 
veteran of his rights and 
responsibilities under the VCAA with 
respect to his claim of entitlement to an 
increased rating and all downstream 
issues.  Perform all necessary 
development.

2.  Obtain appropriate releases from the 
veteran for private medical records and 
obtain medical records from the private 
physician identified by the veteran.  If 
records cannot be obtained, make a 
notation of all efforts made and place 
them in the claims folder.

3.  After current treatment records are 
obtained, schedule the veteran for 
examination to determine the nature and 
extent of his service-connected bilateral 
foot disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation, including all 
findings with respect to calluses, 
plantar warts, and hallux valgus.  

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  The RO should specifically 
consider separate ratings for each aspect 
of the veteran's foot disability.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


